EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders aVinci Media Corporation We consent to the incorporation by reference in Registration Statement No. 333-159792, on Form S-8 of aVinci Media Corporation of our report dated March 31, 2010 with respect to the consolidated financial statements of aVinci Media Corporation contained in aVinci Media Corporation’s Annual Report on Form 10-K for the year ended December 31, 2009. /s/ Tanner LC Salt Lake City, Utah March 31, 2009
